DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22 has been entered.
 
Allowable Subject Matter
Claim (s) 5, 11 are allowed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0256926 A1) and Baek et al. (US 10,848,871 B2).

1. (Currently Amended) An audio signal input and output device comprising: a port to input an audio signal or to output an audio signal (fig.1 (400); fig.4 (420); par [105]); a device to receive a specification of an input -a channel to be assigned to the port among a plurality of input channels, or to receive a specification of an output a bus to be assigned to the port among a plurality of output buses (fig.4 (430); par [106]);  and a processor configured to:  send information assigning the input channel to be assigned or the output bus to be assigned to a management device based on a received specification, wherein the port inputs or outputs the audio signal on the input channel assigned by the management device based on the information sent assigning the input channel, or on the output bus assigned by the management device based on the information sent assigning the output bus (fig.4 (400/410); par [106-109]/the mobile device (200) serve as such management device for sending to such selected ports).  


But Kim et al. lacked of such an interface to receive the mention specification. But Baek et al. disclose of such concept of having such an interface to receive the specifications (abstract; col.15 line 55-65). Thus, one of the ordinary skills in the art could have modified the art by adding such mentioned interface to receive specification so as to enable the user the enter the specification. 

2. (Original) The audio signal input and output device according to claim 1, further comprising: a speaker to emit a sound based on the inputted audio signal (fig.1/4 (400); par [45]).  

3. (Original) The audio signal input and output device according to claim 2, wherein the information assigns the inputted audio signal to a predetermined input channel of the management device (fig.6B; par [127]).  

4. (Original) The audio signal input and output device according to claim 1, wherein the information is sent through a network (fig.4 (410); par [103]).  

13. (New) The audio signal input and output device according to claim 1, wherein the port is a first port; and the audio signal input and output device further comprises: a second port to input an audio signal or to output an audio signal, wherein the input channel or output bus assigned to the first port is different from an input channel or output bus assigned to the second port (fig.7 (721-724); par [143]).  

14. (New) The audio signal input and output device according to claim 1, wherein the port is configured to: receive an input audio signal; and send the input audio signal to the management device (par [109, 112]).  

15. (New) The audio signal input and output device according to claim 1, wherein the processor is further configured to: receive an inquiry from the management device, and Page 5 of 8Application No. 17/000,483 Attorney Docket No. 113310.PD557US send the information in response to the inquiry received from the management device (par [109]).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-9; 16-18 is/are rejected under 35 U.S.C. 102 a (1) as being anticipated by Kim et al. (US 2015/0256926 A1).

6. (Currently Amended) An audio signal input and output method comprising: receiving a specification of an input -a channel among a plurality of input channels to be assigned to a port that inputs an audio signal or outputs an audio signal, or receiving a specification of an output -a bus among a plurality of output buses to be assigned to a port that inputs an audio signal or outputs an audio signal (fig.4 (430); par [106]);  and sending information assigning the input channel to be assigned or the output bus to be assigned to a management device based on the received specification, wherein the port inputs or outputs the audio signal on the input channel assigned by the management device based on the information sent assigning the input channel, or Page 3 of 8Application No. 17/000,483 Attorney Docket No. 113310.PD557US on the output bus assigned by the management device based on the information sent assigning the output bus(fig.4 (400/410); par [106-109]/the mobile device (200) serve as such management device for sending to such selected ports).  

7. (Original) The audio signal input and output method according to claim 6, further comprising: emitting a sound from a speaker, based on the inputted audio signal  (fig.1/4 (400); par [45]).   

8. (Original) The audio signal input and output method according to claim 7, wherein the information assigns the audio signal inputted from the port to a predetermined input channel of the management device (fig.6B; par [127]).   

  9. (Original) The audio signal input and output method according to claim 6, wherein the information is sent to the management device through a network (fig.4 (410); par [103]).   

16. (New) The audio signal input and output method according to claim 6, further comprising: receiving an inquiry from the management device, wherein the sending of the information is in response to the inquiry received from the management device (par [109]).  
  


17. (New) The audio signal input and output method according to claim 6, wherein the port is a first port; and the audio signal input and output device further comprises: a second port to input an audio signal or to output an audio signal, wherein the input channel or output bus assigned to the first port is different from an input channel or output bus assigned to the second port (fig.7 (721-724); par [143]).  
  
18. (New) The audio signal input and output method according to claim 6, wherein the port is configured to: receive an input audio signal; and send the input audio signal to the management device (par [109, 112]).  

Claim(s) 10, 12 is/are rejected under 35 U.S.C. 103  as being unpatentable over Kim et al. (US 2015/0256926 A1) and Baek et al. (US 10,848,871 B2) and Mayman et al. (US 2008/0075295 A1).

10. (Currently Amended) The audio signal input and output device according to claim 1, although lacking is the specific regarding wherein the information includes an IP address of the audio signal input and output device to input or output the audio signal; and the management device stores the IP address corresponding to the input channel or the output bus.  But Mayman do disclose of such aspect regarding regarding wherein the information includes an IP address of the audio signal input and output device to input or output the audio signal; and the management device stores the IP address corresponding to the input channel or the output bus (par [17, 44, 46]). Thus, one of the ordinary skills in the art could have modified the info regarding the speaker specification by adding the noted information includes an IP address of the audio signal input and output device to input or output the audio signal; and the management device stores the IP address corresponding to the input channel or the output bus so as to enable the sound to play at designated speaker. 

	The method of claim(s) 12 which in substance disclose the same feature as in claim(s) 10 has been analyzed and rejected accordingly. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571)272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISLER PAUL/Primary Examiner, Art Unit 2654